Olivek, Chief Judge:
This appeal for reappraisement has been limited, under the terms of a stipulation of submission, to certain hardboard, manufactured in France and exported to the United States by the Societe Francaise pour le Commerce Exterieur de Panneaux (EX-PANO), and which is “described on the invoices as Isogil hardboard D-3.” As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement has been abandoned.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is 3.31 nouveau francs per square meter, less 31 per centum, less 1 per centum, less 1 y2 per centum, less 20 per centum, plus packing.
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.